Order entered October 21, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00836-CV

                               WELLOGIX, INC., Appellant

                                              V.

                   CAPITAL SOUTHWEST CORP., ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-03445

                                          ORDER
       We GRANT the parties’ October 19, 2015 joint motion for an extension of time for

appellant to file a reply brief. Appellant shall file a reply brief by NOVEMBER 18, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE